EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL claims 14-19.


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/21 has been entered.  Claims 1 and 3-20 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to Species 2 non-elected without traverse.  Accordingly, claims 14-19 have been cancelled via Examiner’s amendment above.

Response to Arguments
The limitation added, on 4/11/21, to independent claims 1 and 20 have place those claims into condition for allowance.  However, it is noted that applicant's arguments filed 4/11/21 regarding the previously added limitation of “predicting a quality of the crops within a threshold risk R based on the one or more crop related features, the threshold risk R being based on a comparison of the predicted quality and an expected quality for a corresponding growth stage” have been fully considered but they are not persuasive.  The Examiner maintains that Shriver (paragraphs 16 and 17) discloses using crop features (i.e. vegetative performance values) to determine, and thus provide a prediction, of crop health/quality within or exceeding a threshold/level of risk represented by crop anomalies.  The threshold/level of risk is determined based on a comparison of current predicted quality (i.e. current deviation or percentile change) with expected quality (i.e. historical deviation or percentile change).

Allowable Subject Matter
Claims 1, 3-13 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, and similarly independent claim 20, none of the prior art teach or fairly suggests the limitations of “wherein the obtaining one or more images of crops is repeated at a frequency based on a rate of change of leaf color” and “wherein the extracting one or more crop related features from the one or more images is based on one or more machine learning methods that use deep learning to learn a meaning of a rate of change of crop color based on historical images and based on data from a crop knowledge graph”, in combination with each other and in combination with the other limitations of the claim.  As discussed in the action mailed on 12/28/20, the prior art of Shriver (US2016/0223506) discloses a similar process for generating or updating a crop blueprint.  However, Shriver does not teach or fairly suggest the above limitations and thus independent claim 1, and similarly independent claim 20, are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON W CARTER/Primary Examiner, Art Unit 2665